OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                        AUSTIN




         Hill
         RuMOl~ QoDIIf~




                                                        .
                   "I believe ii you will nrrr     to Art. 1891,
         - &tel'fEittin6 the appQlatann6 0r drputy   dlatrio6 olerk,
           end rirt.1938, llkewleo permlttlng the appointment
           or county olork, you will obbarvb that both atatutea
           among othar things, aleo at&r, 'auoh daputlaa ehall

:


                      vol.   1, pace 848, Corpue Jurue Sboundaa, in
           8peaking Of thle authority 1.           0..   88 to   8tatut8      merely
           etatlng     th alotk no wlb & g b be
                                              matant,
                                                    k b boron
                                                         n                       luoh
           offloor                         Ye hit ln hie own
                       0 him deputy, ha MY ta                                  aam,
           or that  0 hle prinoipal, but tbr 1Ueron00
                    4                                     10                 116 emid-
           ant', that if thb statute prssorlbo& that thb deputy
           oa% aot only in tho IMW o? hi8 ptimolpal, thbn euoh
           aot mubt ba dono in thb name of thb principal,    and
           not that of tho deputy. * * +*

                Artlolae'l898 and 1958,..Vbrnon~*Amot~tod Clrll 8tatutb0,
    wbro oarbfully oonaldbrbd whbn thb original opinion ma wrlttbn, al-
    though luoh artlolbe arb not quoted therein. Artlolb 1898, Vernon's
    &UIOtUtbd    emi     atwAtb0,    ~-Ode   a0   fOU#WOZ



                 'T&kmdlatrlot olrrk may, in wrltln(, War
           him hand and the seal O? hla bourt, appoint one or
           1ore dopfatioe. !C& appointment ahall bo reoardrd
           in th0 oiri00 of tho ooanty olork.  &oh aepotf
           ahall tak$tho offlolal oath, en6 ohal& sot la
           the nom  of  meld prlnoipal, andrat Q and Dorform
           all maoh biiiofal note le nay bo lartullr dona ana
           pbrforme~d by euoh olerk ln Pbrum. If thb olbrk
           dobe not rbaldo in tho oouatr aeat he ehall barb
           a dbpPty rerldln8 thora.'

                      Artlola 1938, Vbrnon*a stated          Civil         &atutea,      pro-
     tldoea

                   "Tha wtmty olork py, in wrltlni& appoint
           on.   OT Mro brpUtib.  uadbr hle hand and lbti oi
           hl0   ~($a+& uhloh lhall bo rOOOrdbd in th8 0ffi00
Honorablb      Roy    L. iiill,&X%60 3




     of suoh olark, and shall bb depoeltrd In tho OifiCb
   - or thb dlstriot olark. The deputy ohall takb thb
     ofilolal oath and ahall aot in thb nbmb of the prlncl-
     pal, nud may do aud patform all euoh official eota us
     may bo lawfully donb and perforomd by auoh Olbrk in
     pbroen.          Ikontho          olarkdoaanet   raEi     inth alounty
     aoat, ha shall have a depu8y.neldln6 tharhw

             Thb forogalna statutbe pertain to tho appointrmct or
doputlea by bounty olbrbrand dlatrlot OlbrkO.     Thbao atatatbe
muet bb OOMtrubd and @oUidbred rlth Art1010 3908, a lator
statute,   rogardlw tha lppolntmnt of dbputlbe, aeelataate and
olbrke   0r all dlatrlot and 'oouuty orzioiale oomlng within thb
torma or auoh ltatuto.     It lo olbu that dlrtrlot olbrk8 and
ootuxtyolbrka when 89polntln& dbputlee muot oom~ly wlth .Artfolb
3908 am wbll us Artlolb 1898 and Artlolb 1.938.
           With rbfsrbnoe to deputy ootity    clerke and dbputy
dletr$ot olbrke taking ao~lbdgrbnte,       the rorbgofng ltatutoe
muat bo ooneldarad and oomtrubd   with Artloloe 6608, 6603, 6608
and 6606, Wornon' Amotatod Cltll Ytatutre.

               Artlolo 6603, 8upra. provider:

                m           loknuwlbd~tor         anln -8           or rrlilly
     for the purpose of be4                   rooordad ohall   be   by the
     ~aittar or ~wraoawhe exbouted same lppouln&                      bofora
     coma orfloor authorlud to take aokwwlbd~nte,                         and
     ltatiq        ]M had eXbouPed the aamo for thb oonaldbra-
                     that
     tlon and parpoeee thbroln etatbd; and tha ortloor taking
     euoh aeknowlodgwnt shall make a,obrtifioate    thbrbof;
     sign aid ebti the *am rlth him lbal 0r OrfiOb.”

               miole           6606,     prwldoer

            -Aa oirtcwr taking an aoknorledglenh oi a dood,
     or other lnatrumnt of writin& must plaoo thwoon hle
     ortlolal cbrtirloato, rignod by him and iiglvbnunder him
     8sa.l or orrioa, subetantlally in r0m  as herbinarter
     prbaorlbbd."
knorablb    Roy L. Hill,        pagb        4




            The 8aproma Court or the Yttato o? ?8unoaeea in the
ceebof   Wllkbreon v. Daneleon. bt al, 80 3. 1. 765, eald:


            "Th8rb OUI 60 no doubt but that undbr Both
    of the lbotlone    or thb Codo rofbrrod to a lo&ally
    appointed   &epaty  of a olork af thb oounty oourt lo
    luthorlred   to takb thb privy bxamlnatlon of a mar-
    rid   wemae to a oonveyenoe of l&orreal letatb, and
    thb only opbn prretlon    lo whbthbr or not thb oartil-
    tloato whibh lo ,rbqulnd t0 bb made Or the bXaml~-
    tl.a ehall shorthat it am aado ‘and lleeed by him
    an 8UOh deputy, or m&b in thb ea6o of the principal
    aud suthbntioatbd by h i8   ll@aatUr%
         *Therb lo nOthin& ln etther or theav eectione
    dlrbotlng the cour88 to bb pursued, and thb question
    must bb datbrmlnad  upon prlnoQal.
                                    -
           "Mr. i4eahbm. in him work upon Pub118 Ofrlo8re,
     0 508, ham vary olearly steted the law upon the sub-
     jOUt   in   thb80     WOti8:

             *‘ffhO      QUb~ntiOO     kr       Who@.   U8M   a   dOQuty   Of?iOer
     8Bauld not lo one o? muoh in rtanaa and of ooneldsr-
     lbl@ apparbnt und@rtaintyI 4% rontllot    in thb 08080
     lr, hawaver, klik~od  to la0 pore *marbut   *ho real, a&
     ~M~;~lly      eettlbd bp rbfbrenob to ,pfnclplbe already
                .
            l'Sn 8btor6l of thb lta k e  tin lathorlty to not
     in an orrloi8l oapioity lo gltom to the plaoipal alone,
     or, if the appolntmbnt OS Qbputlbe lo recognlsed     or au-
     thorlzbd by lla, they UT regardad a* fhb mbro prlrato
     agbnte or 8bnafite~Of   the prinoipal, and not an indbpbn-
     dbnt pub110 orflobra   dbrlrlng indbpondbnt authority fropl
     thb law. tfhbrb SUOh 10 tb    0.80. thb UUihority bxOrOi.bd
     by thb db*ty                    dbrlvatlvb and 8Ub8idktSy
                     i. IIUUiiib8tl!?.
     onb - it lo thb authority oonfbrrad    upon thb prlnoipal.,
     and not an authority iphorent in tha deputy.      It rollowe,
     then, logioally and lar&rlly;that thb authority lheald
     bb UZbrOiUbd fn the W      o? hia in whom it bxi8t0,    and
     not in him nemb, whoor himmlr ham no reoognirbd        au-
     thority at all. Thb arsoutlon should,     thbrororo, bo in
     thb n.00 0r thb prlnolpal alone or in the namb 0r tho
     principal by thb doputy~
Sonorablb iiopL. IiiU, pago 5




              **In oth8r etatoe, a8 ham bbon non, the deputy
   _ 18            am an indopbndbnt pub110 OfiiObr,
          rboognl&bd                                   and IO
     lndowbdby law with wthorlty   tb do my a06 whloh tile
     prinoipal lnightdo. fa thee0 oaebe, whbn thb author-
     ity Oxieta ln tho deputy hlauelt by o~ratlon o? lav,
     and lo not derlvab ~loly thrtmeh the plnalrml,      it  I8
     well uoeutod lu tho neao or him ln~,w&m it oxlete, thb
     dopaty hirrolr.
           Wlhadbr either state 0r faote tho authority of II
     epmolal deputy, V&Q, am ham bobn ebon, lo rb&ardOd am
     the mre prfrato agent o r lorvai~tor tho prlnolpal,
     would un&oe othonleo prorldad by atatutta,bo properly
     arorofead in tho name of the prlnclpl.*
          *ysiare of thb opinion that dbputy olarlo, o? the
     oounty oourte o? this state are authorlsbdto takb and
     outlay      tho   eoknowlbd~nt      of    doode     ln   bath the name
     et tholr prinolpeleand thameolroa am depntlse.   Tho
     authority to do 80 in thb namb of thbir prlnolpale is
     donfbrrbd by ebot%on 4OS0, SupPa; ranting ln than all
     tb pmvera of prlnolpal olbrkew and abotlon eO39, aupra,
     oorirsraupon thOm in thblr o??iolal aapaolty ,a868putiba
     thb authority lndopsnden~of that  dorived iror the prln-
     Oip8l    Oibrkh      This   la88   me    Ml4   by
                                           thle oourt la thb
     oaaa or Rbaomont v. Xoataiia, 0 Iiumph.648, uluin ms no-
     howle6&mnt er, probeto  ma& an6 li&ne4 by a &oput~ olork
     in hle own aama, that   of thb prlnolpal nowhere appearing,
     wan held valid, ,and the dbbd poperly luthbntiaatbd   ?or
     rogiatrrtlon; aedthla was aleo na??irmd      in tho later
     aaaa or Ti~Mnxi,~ tonbe,   10 I@lak,,5&S,,!@

              The Court of OrtiallulA$pbala a? Tuna in thb oaeb in?
                     &i50. TI,&Tl, 'with refbranaa to a doputt ooantf
                     ins aa dath, laldr

           *The  aoputy  my &B, under    the law what him
     prlnoipal may do ,inlfna of duty darol&        upon the
     prlnaipal. This ,fetho (onaral roti, aad unlbae there
     aro ltatod rroaptloBe,  bhb ganbrti    rulo appllba, but
     wham the sot aannot bo Ilo pbrforad, and the deputy
     la repulPb6 to do the 8Ot hlnublf, thin rule 6obU not
     *mW-     I? it pbrfainr:to hti lndlvldually, lubh 88
     takln@ oatho, ho oauaot verify la the numb of tha pln-
     01941. Thie newan tombagfully     raaognlwd   by tho autmrl-
kionorable        Roy L. Hill, p-8             6




         Cle8. Thl8 amtter underwent lnveatlgetlon in Palmer
         v. tiacarthy,8 Colo. Apa. 488, Sl Pao. W;                           al8o in
         Robinron ‘I. Orem (a. 0.) 87 red. IN.                          ahero the
         admlnlstoring        OS aa oath lr roqdnd,                 ba oannot ad-
         nini8t8r      it in tb8 MM Of tb paOip&                            mb      h8
         d-iv88 &ia authority              fror    thi     pdXIOi&        $n l c u ta in
         8011io,he king i deputy and qualiti8d under th8 law
         a8 ruoh d8put           th o oath ldainiBt8rod             ru8t    b8 by’him.
         m     oullmt 8daPnirtu          it    iu th8 n&s bf the prlnoipal,
         nor can ho o8rtitp           that tho prinoipal adainlrterod tlm
         oat&through OP by him ab deputy.                       ,UhOr8 an oath or
         aifirrution       ia  t.qUfrOd,        it   Purrt   b8 adPaini8tOr86       by
         th8 OffiO8r taking it.               38 oannot        admlnirt8r      it
         through     umther. Th8 jurat PO8t 8hw th8 oath takon
         Na8 by th8 officer           a&ahioterin&            It.     If the prlnol-
         pal adalni8terr the oath, it mu82 80 reOlt8.                           IS the
         d8mty do.8 it,          it =8t =Oit. it Wa8 doll8by th8
         deputy, ,not that it Wa8 done bg.tho                     prinolpnl through
         the deputy.          Ths authoritloo seem to be oleas upon
         thm     proporltlon,      and draw the d~tlnatlon.                  Yoe note
         In B Cyo. 1X and other authoritie8.                        Thir    doe8 not
         mIlltat& against th8 propo8ltlon that In ordinary
         l&illiIbtUi~Watt8-,             8UOh ai3the i88UaIlO8 Oi 9rO0.88,
         f lling~papew, and Ddt8rS of that sort, aaaa may M
         lmm10~     in tb nmaoi               the     prlnoipal         throw@      or     by th6
         deputy, but thi8 doe8 not,:psly to tuklng atfIdarlt8
         or adidnlaterlne oath8.      ”
                       ,i                                          .,~
                                                                    _ ,:           . ,,.~.I
            Q~ :, i,’
                floham al80 ouotully                        k8ia0r8d         tho    oar0 oi xarlon
ihOhS.      Four&r            & YUDlllY    cOSlD8Uf    t.    C8litmti     lhtol’    tkUW.U4Y.t
?ieS 9. W. 9SS. oon8truing i&i018                           1938 whrrela it lr raid1

                   -*     *    l AfilOl8     1998,     B8Ti88d       StatUto8       1999,
          (Art. 1749, Rovinod XtatutO8 1911). rOqUiro8 d8pUty
          to 8ot in th8 mm8 of hi8 prinelpal;  hme8 a JuTat
          in the naw of oounty olork by hi8 deputy $8 6ood.
          mh8W       V. ~d88~ODU8’                    CQUXt       (TO%.   t?iV     &BP.)     t&d
          8. w.     9498 OIDlp t.           uomal88loi*n’ murt                   {hr. civ.
          App.)         Xl4    S. W. 944.”
Roxiorable   Roy L. Elll, page 7



          Art1010 46, Vernon*8     Aunotatod Code of Crlmln81
Procoduro, prOVld88s
             "WhenoVer 8 duty i8 irpo88d   UpOn   th0 018rk
     o? tho di8trlot or oounty oourt, tho 88~8 may bo
     18dU11y     wnriormd   by hl8 deputy.”
          IhpUty OOUnty 010rk8 8nd deputy di8triOt Ol0rk8 are
pub110 offloer8. (Sob DOQR.8 t. Beall, U 8. w. (24,)531; '&.
Jut., Vol. 9, wge 243)
          An dot Ot &Z@8t 6, 1870, 8UthOl'inod018rk8 oi the
diatrlot courta, their drputier 8nd notarioa publlo to tako ao-
knoulodgm8nt8 Of do0d8 8nd other nitton in8trumbnt8 roqnlrod
by 18~ tc be rooord8d in thi8 Stoto. 'pho8tatuto oxproa8ly
ompcwored tho doputio8, 88 well a8 the olerka, to take and oortlfy
th8 aoknowled@tmtts. ~OUbt0f. 011th8 6th Of by, 1871, 8 8t8tllt8
wa8 p088Od emendatcry Of the l@Zi028leto0Ute8 in refbrene0 to tho
prooi and 8okncwlodgmnt of written lnatruments ior the purpcse
of regl8tratlon. That statute purported to amend en Aot approved
bay 12, 18b6. The Supreme Court of thl8 Stat0 in tho o8ae ot
                 lt 81, 18 S.W. 665, oon8ld0rine the foregoing
                 that the statute 8uthorlzlng doputg 01erk8 to
t8ke aoktmrlodgnmnt8,~w88not r)poalrd, but 8aldr
           Vut,     ho*rvrr th$8 mby~hb,'r8 a&a et the opinion
     that tho oertf$ioato OS aoknow1odgmont wa8 good. In
     Mu8llor 1. Th8tchor, 9 Tex. 482, it ~88 88ld th8t a deputy
     county olerk ~08 not authorized to t8ko the aoknowlodgmont
     0r I drrd.      8llt th18 A8 ROTblJ’ diOtUl 8rrd it  W88 Z’UOOsnf8.d
     ir ruoh.ln Roso v. 8ouman1 26 T8X. 1.31,lo whlah it ua8 hold
     that a deputy had 8u0h 8uthority. Ths rd.ng in the httor
     oe8o hrs beon tollorrsdin Cook ‘1. Knott, 28 Tax. 85, and
     in Frlzzel     t. Johnaoa, 30 Tox. 31. From the r8pOrt of
     the80 Oawp it doe8 not 0188Plf rppoar~uhothrr tho da
     01 8r l    k 8 intho M mb Ottheir
                otod                        @ llOiP Ol8  Ql’lUltc a t’ ..~
     w think that it 18 to b0 int8rrad th8t they oOtod in
     their own namo8. At all evont8, it h08 over beon tho
     rule In this oourt to rOg8rd the rubatanoo r8th0r than
     &h8 ?OS%UQt Ottioiti 8Ot8i 8ti W8.888      1 1lb8B tM t%81
     r 088Oll Why, it the d8pUty $8 8UthbriS&     t0 t8h    th0  80-
     kmrledgment, ho may not UBO hi8 om name la mating the
Honorable Roy I..Rlll, page 8



     certlrloate. Suoh oortifioeto is in eooordenoo with
     the real facts. Tho grantor or the Witm88, as the
     oese mey be, appoarr,boforo the deputy. "jhyahould
     not the deputy 08rtlfy to that taot OV8Shi8 OfflOi8i
     8ign8tUr0 Md th8 8881 Of i&8 OOUti rho80 O??iO8r ho
     1#? It ha8 k0n hold bB this BOUCt, and it amy mu
     be oonsidered sottlod law with ua, that a return slgued
     wlth tho mm0 of a deputy 8horirt 8lon0, 88 deputy, 18
     god; and that whore ho h88 ~8old property he.nmy oontey
     without using the name O? the 8h6rI??.’
          We hero oaretully oonridored the ease of Kirby Lumber
Company Y. Long 224 8. W. 906, montlonod In your letter. This
oaso hold8 thot'a deputy dlotriot olerk oaunot tako a dopoaltlon
in his own uam, but that suoh deputy mat take the deposition
in the name of hla prinolpal. Ye do not think that thi8 0886
oontrol8 ths que8tlon under ooneidoration.
           hfter   oarotully reoonsidering Opinion No. 0-5496,
in the llgbt o? the 8tatuten and authoritie8 mentionoh by you,
and many other authoritie8, we believe our oplnlon I?o.O-5496
1s 8U8taln6d by the greater weight of authority. Thereroro,
~0 are oan8tnlned to adhere to our former     ruling that d8pUty
oounty olerke end d8pUty dl8triot olerk8 have the pwor          a,nd
legal euthorlty to take aoknOwlo@nont8 by virtue         of th*ir
                                                               ..:
                                                                    own
OffiOe8 aador    th8 l8w without naaiy  thdx  prinolpls.       3:;.
                                                                 .
                                                  Your8   very   truly




                                                                          Mt
                                                          &'a*11 W12.l18lU8.
                                                                d88i8t